Citation Nr: 0832184	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant served on active duty from June 1982 to October 
2002.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia that in pertinent part denied service connection for 
a cervical spine disability and for bilateral vision loss.  

In June 2008, a hearing was held before the undersigned 
Acting Veterans Law Judge at Washington D. C. during which 
the appellant withdrew the issue of service connection for 
bilateral vision loss.  Therefore, the Board shall only 
review the issue listed on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant contends that he has a cervical spine 
disability that had its onset during military service.  He 
reports in-service symptomatology that includes numbness and 
tingling in the upper extremities, which he believes is 
indicative of the onset of a currently diagnosed cervical 
spine disorder.  

A review of the service medical records shows that in July 
1986 the appellant complained of tingling in the right hand.  
A report of medical assessment dated in July 2002 notes that 
the appellant complained of left hand numbness.  The 
appellant reports these symptoms continued subsequent to 
discharge from military service and he now receives private 
medical care for a cervical spine disability.  

In light of the appellant's statements and medical history, 
VA examination and opinion is needed. 

At his hearing, the veteran reported that a VA examination 
was conducted in January 2008.  These records should be 
obtained.  

The appellant is hereby advised failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the appellant fails to report to the scheduled 
examination, the RO should obtain and associate with the 
claims file copy(ies) of the notice(s) of the examination 
sent to him by the pertinent VA medical facility at which the 
examination is to take place.  

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  

The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  

The RO's letter should also invite the appellant to submit 
all evidence in his possession (not previously requested), 
and ensure that its notice to the veteran meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should, with appellant's 
assistance as needed, attempt to obtain 
records of all treatment and testing for 
his reported cervical spine disability.  
This should include records from the 
private treatment provider, Dr. Rubin 
Cintron, Neuroscience Consultants PLC, 
12007 Sunrise Valley Dr. # 120, Reston, VA 
20191.  

The appellant should be requested to sign 
appropriate releases and identify 
locations and approximate dates of 
treatment so that records can be obtained.  
If records are sought but not obtained, 
documentation of the attempts made should 
be recorded in the claims folder.

2.  Whether or not the appellant responds, 
the RO should obtain the January 2008 VA 
examination report.

3.  The RO should schedule the appellant 
for the appropriate examination to 
determine the nature and etiology of his 
cervical spine disability.  The claims 
folder should be made available to a VA 
examiner for review.  The examiner should 
provide opinion as to whether appellant's 
cervical spine disability is at least as 
likely as not related to his military 
service (that is, a probability of 50 
percent or better.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The rationale for any 
opinion expressed should be included in 
the report.

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
undertaken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After accomplished the requested 
actions, and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and his representative an 
SSOC that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.  




_________________________________________________
J. H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




